Dear Mr. Davidson:
Your opinion request asked if an incoming sheriff has the legal authority to cancel all sick days accumulated by employees who worked for the previous sheriff and will work for the new sheriff.  In conjunction with your request you provided a copy of pertinent parts of the employee manual or rules of employment for the DeSoto Parish Sheriff's Office.  Those portions dealing with sick leave are set forth, in pertinent part, as follows:
     208.  One day of sick leave with pay is earned for each calendar month of service, and unused sick leave up to 120 calendar days may be accumulated . . .
           Bookkeeper will maintain accurate records of absences and accumulated sick leave for all deputies in their divisions.
     212.  Money payment will not be made in lieu of unused sick leave, maternity leave, civil leave, or military leave.
The term "Sick leave" is sensibly defined by Webster's as, "The number of days per year for which an employer agrees to pay employees who are sick."  The accumulation of such leave is a valuable benefit because of the threat of a lengthy illness. The purpose is to provide compensation while employees are unable to work because of illness.
The employment rules of the Sheriff's office provide the terms of the contract or understanding of employment between the Sheriff's office and its employees.  Under those terms, the employee "earns" one day of sick leave per month of service and may accumulate up to 120 days of sick leave.  This is an earned benefit.
     . . . When an employer promises a benefit to employees, and employees accept by their actions in meeting the conditions, the result is not a mere gratuity or illusory promise but a vested right in the employee to the promised benefit, Knecht v. Board of Trustees for State Colleges and Universities, 591 So.2d 690 (La. 1991) and cases cited therein.
In our opinion the newly elected sheriff may not cancel the accumulated sick leave of the sheriff's employees.  That leave is capped at 120 days and, in accord with the contract, no payment is made upon termination.  As long as the employee works in the office the benefit remains.
We hope the foregoing answers your question and remain,
Very truly yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES R. ROSS Assistant Attorney General
RPI/JRR/vrr